DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 33 is objected to because of the following informalities:  
The claim recites the limitation, “according to any one of claims 29wherein”, however this appears to be a typographical error and the claim was intended to recite “according to claim 29”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 34, 37-38 and 40-46 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Publication 2006/0103850 to Alphonse et al.

In regards to claims 34, 37-38 and 40-46, Alphonse discloses and shows in Figures 4, 7-9 and 16a, a multi-fiber optical probe comprising: 
a housing (1604) (par. 69-70, 98); 
a plurality of single mode optical fibers (1614, 1618) supported by said housing (par. 69, 78, 99); and 
a plurality of distal optical elements (1606, 1610), wherein each distal optical element is in optical communication with a distal end of a respective optical fiber for focusing or collimating optical radiation emitted therefrom along a respective external beam path and for collecting scattered optical radiation that is scattered along the respective external beam path (par. 69-70); 
wherein said plurality of single mode optical fibers and said plurality of distal optical elements are configured such that the external beam paths associated therewith are directed towards a common spatial region residing external to said housing (par. 66, 101);
[claim 37] wherein said plurality of optical elements comprises a collimator sleeve (1610)(applicant’s one or more lenses) (par. 69);  
[claim 38] wherein said plurality of optical elements comprises a reflecting prism (1606) (applicant’s one or more micro-mirrors) (par. 69);

[claim 41] wherein the plurality of single mode optical fibers and the respective plurality of distal optical elements are configured such that at least a portion of the external beam paths emerge from a distal surface of the housing (Figures 8-9, 16) (par. 69);  
  [claim 42] wherein said distal ends of at least a subset of said plurality of single mode optical fibers are spatially arranged in an array (Figures 8-9, 12, 16);  
[claim 43] wherein the array is a one-dimensional array (Figures 8-9, 12, 16), when the subset is viewed as merely one fiber;  
[claim 44] wherein said array is a two-dimensional array (Figures 8-9, 12, 16);
[claim 45] wherein said distal ends of at least a subset of said plurality of single mode optical fibers are spatially arranged in an annular configuration (Figures 8-9, 12, 16);
[claim 46] wherein said single mode optical fibers arranged in the annular configuration, and said distal optical elements associated therewith, are supported by said housing such that their respective external beam paths are inwardly directed in a conical configuration (Figures 8-9, 12, 16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,711,364 to Brennan et al., in view of US Publication 2006/0103850 to Alphonse et al.

In regard to claim 29, Brennan discloses and shows in Figures 4D-4F, 5A, 14B, a multichannel optical coherence system comprising: 
a plurality of imaging engines (applicant’s optical coherence tomography subsystems), each optical coherence tomography subsystem comprising a respective optical source and optical detector (col. 2, ll. 10-21; col. 2, ll. 50-54; col. 5, ll. 22-33); and 
a multichannel optical probe (1460) (col. 18, ll. 1-7); and 
image processing computer hardware (150) configured to: 
process optical coherence tomography signals obtained from the plurality of optical coherence tomography subsystems, thereby obtaining an optical coherence tomography image 
46process the optical coherence tomography image dataset to generate volumetric image data based on known positions and orientations of the external beam paths associated with the optical coherence tomography subsystems, wherein said volumetric image data is represented in a common reference frame for rendering a composite volumetric image (col. 1, ll. 39-49; col. 4, ll. 38-54; col. 5, ll. 6-20; col. 10, ll. 24-52); and 
render, on a display, the composite volumetric image (col. 2, ll. 22-26; col. 5, ll. 34-40). 

Brennan differs from the limitations in that it is silent to the system having a multichannel optical probe comprising: a housing; and a plurality of single mode optical fibers supported by said housing, wherein a proximal end of each single mode optical fiber is in optical communication with a respective optical coherence system, such that each single mode optical fiber forms at least a distal portion of a sample beam path of a respective optical coherence system; a plurality of distal optical elements, wherein each distal optical element is in optical communication with a distal end of a respective optical fiber for focusing or collimating optical radiation emitted therefrom along a respective external beam path and for collecting scattered optical radiation that is scattered along the respective external beam path.
However, Alphonse teaches and shows in Figures 8-9 and 16, a multi-fiber optical probe comprising: a housing (1604) (par. 69-70, 98); a plurality of single mode optical fibers (1614, 1618) supported by said housing (par. 69, 78, 99); and a plurality of distal optical elements (1606, 1610), wherein each distal optical element is in optical communication with a distal end 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Brennan to include the multi-fiber probe discussed above for the advantage of rapidly obtaining multiple OCT images from a desired region of a sample, with a reasonable expectation of success. 

Claims 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Brennan, in view of Alphonse, and in further view of US Patent 6,370,422 to Richards-Kortum et al. 

In regards to claims 30-33, Brennan discloses an OCT system wherein the optical coherence tomography image dataset includes optical coherence tomography image data from two or more A-scans (col. 1, ll. 39-49; col. 4, ll. 38-54; col. 5, ll. 6-20; col. 10, ll. 24-52);   
[claim 31] wherein the image processing computer hardware is further configured to spatially average the optical coherence tomography image dataset within the overlapping region (col. 1, ll. 39-49; col. 4, ll. 38-54; col. 5, ll. 6-20; col. 10, ll. 24-52);  

Brennan differs from the limitations in that it is silent to the system further comprising: image data from two or more A-scans that are spatially overlapped within an overlapping region; [claim 32] wherein the image processing computer hardware is further configured to select, for inclusion in the volumetric image data, the optical coherence tomography image data within the overlapping region that has the highest signal-to-noise ratio.  
However, Richards-Kortum teaches and shows in Figures 2-3 and 22, a confocal fiber optic imaging system wherein a plurality of optical fibers are packed in a bundle in order to provide a common focal plane at a sample of interest (col. 3, ll. 63 to col. 4, ll. 32). Further, the image processing step of selecting data signals with a high signal-to-noise ratio is well-known to those of ordinary skill in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Brennan to include the confocal imaging fiber bundle discussed above for the advantage of overcoming specular reflections to rapidly obtain multiple OCT images from a desired region of a sample, with a reasonable expectation of success. 

Claims 35-36 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Alphonse, in view of Richards-Kortum.
  
35-36, Alphonse differs from the limitations in that it is silent to the optical probe: wherein said plurality of single mode optical fibers and said plurality of optical elements are configured such that two or more of the external beam paths mutually intersect within the common spatial region; [claim 36] wherein said plurality of single mode optical fibers and said plurality of optical elements are configured such that two or more of the external beam paths are parallel within the 48common spatial region. 
 However, Richards-Kortum teaches and shows in Figures 2-3 and 22, a confocal fiber optic imaging system wherein a plurality of optical fibers are packed in a bundle in order to provide a common focal plane at a sample of interest (col. 3, ll. 63 to col. 4, ll. 32). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Brennan to include the confocal imaging fiber bundle discussed above for the advantage of overcoming specular reflections to rapidly obtain multiple OCT images from a desired region of a sample, with a reasonable expectation of success. 

In regard to claim 47, Alphonse differs from the limitations in that it is silent to the optical probe: wherein said distal ends of at least a subset of said plurality of single mode optical fibers are spatially arranged in a plurality of nested annular rings.
However, Richards-Kortum teaches and shows in Figures 2-3 and 22, a confocal fiber optic imaging system wherein a plurality of optical fibers are packed in a bundle in order to provide a common focal plane at a sample of interest (col. 3, ll. 63 to col. 4, ll. 32). Further, an annular ring fiber bundle configuration is well-known to those of ordinary skill in the art. 
. 

 Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Alphonse.

In regard to claim 39, Alphonse discloses a multi-fiber probe that may utilize polarization maintain optical fibers (par. 76-78).
Alphonse differs from the limitations in that it is silent to the optical probe, wherein each polarization maintaining optical fiber is in optical communication with a respective polarization maintaining optical coherence tomography subsystem. 
 However, polarization maintaining optical coherence tomography subsystems are well-known to those of ordinary skill in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Alphonse to include the polarization maintaining optical coherence tomography subsystems discussed above for the advantage of utilizing a well-known measurement system to obtain polarization based OCT images, with a reasonable expectation of success. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HANSEN whose telephone number is (571)270-1736.  The examiner can normally be reached on Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JONATHAN M. HANSEN
Primary Examiner
Art Unit 2886



/JONATHAN M HANSEN/Primary Examiner, Art Unit 2886